Smith, C. J.
delivered the opinion of the court.
The contention of counsel for appellants is that he is nót trying to add to or take from a written contract by *742parol evidence, but simply to identify by such evidence the real parties in interest therein. This, of course, can be done within certain limits, not necessary here to be defined; but the defect in counsel’s position is that, in order to reach the end sought, he must by such evidence take from the contract the agreement to indemnify Davidson & Wardlaw, a partnership composed of E. A. Davidson and S. W. Wardlaw, and substitute therefor the very different agreement to indemnify .the Southern School Book Depository, a partnership composed of Victor R. and Burgess Smith.
If this can be done, then under the guise of identifying the parties in interest, or applying the terms of a contract to the subject-matter thereof, the intention of the parties to a contract can be shown by parol evidence to have been very different'from that which appears from the written words thereof. In the case at bar, for instance, it could then, under such guise, be shown that it was not the contract of Steger-Holmes Company, the performance of which was intended to be guaranteed, but the contract of quite another and different party; that, while the penalty of the bond is recited to be three thousand dollars, the real penalty was in fact in a different amount; that, although the contract on its face guarantees the performance by Steger-Holmes Company of a certain contract, the real contract intended to be performed was quite another and different one, etc.
The court committed no error in excluding appellant’s testimony and awarding appellee a peremptory instruction, and the judgment is therefore affirmed.

Affirmed.